OPINION OF THE COURT
PER CURIAM:
Appellant raises the following arguments on appeal: (1) the evidence was not sufficient to sustain the jury verdict of murder of the first degree; (2) the indictment was defective and should have been quashed; (3) appellant’s statements to the police should have been suppressed; (4) the photographs of the victim should not have been admitted into evidence; (5) the trial court’s instructions to the jury were inadequate; and (6) the verdict form submitted to the jury was prejudicial in *239that it put undue emphasis on murder of the first degree. Our review of the record satisfies us that these contentions are without merit.
Judgment of sentence affirmed.